Case 17-03651        Doc 31       Filed 12/19/20      Entered 12/19/20 09:52:33             Desc    Page 1
                                                    of 2

                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

In re:                                                         Case No. 17-03651-DRC
         KATHERINE M. KALIL
                                                               Chapter 13
                     Debtor(s)



                      CHAPTER 13 STANDING TRUSTEE FRBP 2012 REPORT
                      ACCOUNTING OF PRIOR ADMINISTRATION OF CASE

For the period from the petition date through November 26, 2020, M. O. Marshall, successor
chapter 13 trustee, for the above-captioned case, submits the following accounting of the estate
pursuant to 11 U.S.C. §1302(b) and pursuant to Federal Rules of Bankruptcy Procedure 2012(b)
(2).


 Receipts:

         Total paid by or on behalf of the debtor                $46,618.46
         Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                 $46,618.46


 Expenses of Administration:

         Attorney’s Fees Paid Through the Plan                              $0.00
         Court Costs                                                        $0.00
         Trustee Expenses & Compensation                                $2,220.12
         Other                                                              $0.00
         Secured Creditors                                                  $0.00
         Priority Creditors                                               $724.22
         General Unsecured Creditors                                   $43,657.44

 Total Disbursements & Expense of Administration:                                              $46,601.78


 Balance Transferred to Successor Trustee                                                          $16.68


Dated: 12/19/2020                                          /s/ M. O. Marshall
                                                           Chapter 13 Successor Trustee
                                                           55 East Monroe St., Suite 3850
                                                           Chicago, IL 60603
Case 17-03651        Doc 31      Filed 12/19/20      Entered 12/19/20 09:52:33           Desc   Page 2
                                                   of 2

                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                                        Case No. 17-03651-DRC
         KATHERINE M. KALIL
                                                              Chapter 13
                    Debtor(s)



                                      CERTIFICATE OF SERVICE

I hereby certify that on 12/19/2020, a copy of the foregoing Chapter 13 Trustee FRBP 2012
Report was served on the following registered ECF participants, electronically through the
Court's ECF system at the email address registered with the Court:

Patrick S. Layng, United States Trustee
M. O. Marshall
DAVID M SIEGEL

and on the following by ordinary U.S. Mail addressed to:

KATHERINE M. KALIL
125 S JEFFERSON #704
CHICAGO, IL 60661


                                                           /s/ M. O. Marshall
                                                           M. O. Marshall
                                                           Chapter 13 Standing Trustee
